Title: From George Washington to William Holt, 6 February 1782
From: Washington, George
To: Holt, William


                  
                     Gentlemen
                     Phila. Feby 6. 1782
                  
                  I thank you sincerely for your polite Address & Congratulation on the important success, which has been obtained, by the assistance of the Troops of our great & generous Allies.
                  If I have been instrumental in restoring tranquillity to any part of the United States, which was suffering under the ravages of the Enemy, I consider the approbation of the Virtuous Citizens of America, as the most ample reward for those services.
                  Permit me, Gentlemen, to assure you, that the tender concern, you are pleased to express for my future success & personal wellfare, will ever inspire me with the liveliest sentiments of gratitude & respect, whilst I have the honor to be Your Most Obedt and most Humble Servt.
                  
               